Citation Nr: 1760227	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The appellant is the widow of a Veteran who had active service from February 1970 to February 1973; he died in May 2007. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for the cause of the Veteran's death.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

In December 2016, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death, listed on his death certificate as congestive heart failure, due to or as a consequence of coronary artery disease, is related to herbicide exposure in service.  Specifically, she stated that the Veteran may have been exposed to chemicals and may have been in the Korean DMZ (demilitarized zone).  Service personnel records reflect that the Veteran served in Korea from September 23, 1970 to January 26, 1971 and was assigned to the Battery C, 6th Battalion, 44th Artillery.  This unit is not listed amongst those noted to be within the DMZ.  However, according to the Veteran's service personnel records, specifically the "Record of Assignments," effective July 25, 1970, the Veteran's principle duty was "Casual," and his unit of assignment was listed as "ENR to RVN/96384."  The abbreviation "RVN" refers to the Republic of Vietnam.  As such, there is evidence suggesting that the Veteran may have served in the Republic of Vietnam from July 25, 1970 to September 3, 1970.  The Veteran's DD Form 214 however indicates that the Veteran did not have Vietnam service and additional personnel records did not otherwise include evidence of service in the Republic of Vietnam.

Service treatment records also indicate that the Veteran was treated in Ft. Belvoir, Virginia in August 1970.

Based on the above, the Board finds that the record includes sufficient information in order for the AOJ to request Morning Reports and other unit records associated with Company B, 5th Battalion, his noted unit assignment in June 1970, from July 25, 1970 to September 3, 1970, as well as Morning Reports and other unit records associated with Battery C, 6th Battalion, 44th Artillery for the period from September 23, 1970 to January 26, 1971.  As such, a remand is warranted in order for the AOJ to undertake this development.

The Board further observes that the Veteran's service medical records, specifically a November 1972 service treatment record, noted that the Veteran complained of a two week intermittent pressure-like ache in his chest, lasting less than 5 minutes, and not related to activity or eating.  It was noted to be worse with deep breath and cough.  His blood pressure at that time was noted to be 190/98 and the impression was most likely mild indigestion.  The Veteran had other complaints during service including back pain and headaches.  See, e.g., December 1970 Service treatment record.  The June 1973 separation examination indicated normal findings.  However, the Veteran indicated that he had pain or pressure in his chest the associated Report of Medical History.  In light of the above, the Board finds that an opinion for the purpose of addressing the appellant's contentions concerning the Veteran's cause of death is warranted 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Formulate a request to National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), and/or other appropriate federal records repository for Morning Reports and other unit records associated with Company B, 5th Battalion, from July 25, 1970 to September 3, 1970, as well as Morning Reports and other unit records associated with Battery C, 6th Battalion, 44th Artillery for the period from September 23, 1970 to January 26, 1971 to verify whether the Veteran would have been exposed to herbicides either in Vietnam or at the DMZ. 

Efforts to obtain this documentation must continue until the AOJ is reasonably certain that such documentation does not exist or that further efforts to obtain them would be futile.  The appellant should be notified of any action to be taken.  All requests and responses, positive or negative, must be documented in the claims file.

2.  If the Veteran is not shown to have been exposed to herbicides, obtain a VA medical opinion, based on a review of the record, as to whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's congestive heart failure or coronary artery disease was present during service or is related to the Veteran's military service.  

The examiner is asked to consider any in-service incidents, to include the November 1972 service treatment record wherein the Veteran complained of intermittent pressure-like ache in his chest and blood pressure at that time was noted to be 190/98.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the appellant and her representative.  After they have had an opportunity to respond, the appeal should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


